UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 8, 2007 iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 000-50327 93-1214598 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3800 Bridge Parkway, Redwood Shores, California 94065 (Address of principal executive offices) (Zip Code) (650) 232-4100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 8, 2007, the Board of Directors of iPass Inc. approved the amendment and restatement of the iPass Bylaws. The amendment and restatement amends Sections 34, 35 and 36 of the Bylaws to allow for book-entry ownership of shares of iPass stock. The previous provisions allowed only for ownership to be represented by certificates. The revisions were made to comply with The Nasdaq Stock Market requirement regarding direct registration eligibility. The foregoing summary of the amendments to the iPass amended and restated bylaws is qualified in its entirety by the amended and restated bylaws themselves, which are attached hereto as Exhibit 3.1 and are incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No.Description 3.1 Amended and Restated Bylaws of iPass Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iPass Inc. By: /s/ Bruce K. Posey Name: Bruce K. Posey Title: Senior Vice President, General Counsel and Secretary Dated: November 9, 2007 Exhibit Index ExhibitDescription 3.1 Amended and Restated Bylaws of iPass Inc.
